[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant David Kingsbury, pursuant to Conn. Gen. Stat. 54-54, has filed a motion to dismiss the information brought against him on the ground that there is insufficient evidence to charge him with sexual assault in the first degree in violation of Conn. Gen. Stat. 53a-70.
The court does not have, as required, before it all the evidence which may be produced at trial. State v. Dills, 19 Conn. App. 495, 501
(1989). Since the motion to dismiss also should be used with great caution and only in circumstances that are compelling, the motion to dismiss is denied,
McDONALD, J. CT Page 662